Case 0:16-cv-60266-BB Document 171 Entered on FLSD Docket 05/01/2019 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 16-mc-60266-Bloom

     In re:
     FURSTENBERG FINANCE SAS and
     MARC BATTALION,

                                  Applicants.

     _________________________________________/


                   JOINT STIPULATION OF VOLUNTARY DISMISSAL

            THE PARTIES HEREBY STIPULATE AND AGREE that, pursuant to Rule

     41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, the above-referenced Section 1782

     Application for Discovery filed against Responded Litai Assets, LLC (“Litai”) is

     voluntarily dismissed with prejudice.



      /s Warren E. Gluck___                        /s/ Jeffrey W. Gutchess
         Warren E. Gluck                               Jeffrey W. Gutchess

      HOLLAND & KNIGHT, LLP                        AXS LAW GROUP, PLLC
      31 West 52nd St.                             2121 NW 2nd Avenue, Suite 201
      New York, NY 10019                           Miami, FL 33127

      Counsel for Applicants                       Counsel for Respondent, Litai Assets, LLC
Case 0:16-cv-60266-BB Document 171 Entered on FLSD Docket 05/01/2019 Page 2 of 3



     Dated: May 1, 2019                          Respectfully Submitted,

                                                 /s/ Philip E. Rothschild
                                                 Philip E. Rothschild, Esq.
                                                 Florida Bar No. 0088536
                                                 Email: phil.rothschild@hklaw.com
                                                 HOLLAND & KNIGHT LLP
                                                 515 East Las Olas Blvd., 12th Floor
                                                 Fort Lauderdale, Florida 33301
                                                 Telephone:        (954)525-1000
                                                 Facsimile:        (954)463-2030

                                                 Warren E. Gluck, Esq.
                                                 (admitted pro hac vice)
                                                 Email:     warren.gluck@hklaw.com
                                                 HOLLAND & KNIGHT LLP
                                                 31 W. 52nd St.
                                                 New York, New York 10019
                                                 Telephone:      (212) 513-3200
                                                 Facsimile:      (212) 385-9010

                                                 Attorneys for Furstenberg Finance SAS
                                                 and Marc Bataillon


                                 CERTIFICATE OF SERVICE

            WE HEREBY CERTIFY that on May 1, 2019, a true and correct copy of the

     foregoing was sent via electronic mail through the Court’s CM/ECF system to the

     individuals listed below.


                                                        By:     /s/ Philip E. Rothschild
                                                         Philip E. Rothschild




                                           -2-
Case 0:16-cv-60266-BB Document 171 Entered on FLSD Docket 05/01/2019 Page 3 of 3




                                        SERVICE LIST

     Jeffrey W. Gutchess, Esq.
     jeff@axslawgroup.com
     Brandon Rose, Esq.
     brandon@axslawgroup.com
     Daniel Tropin, Esq.
     dan@axslawgroup.com
     AXS Law Group

     And

     Benjamin H. Brodsky, Esq.
     bbrodsky@bfwlegal.com
     Albert D. Lichy, Esq.
     albert@bfwlegal.com
     Brodsky Fotiu-Wojtowicz, PLLC

     Attorneys for the Respondent and
     Jan-Eric Samuel




                                             -3-
